Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In claim 1, on line 6, replace “the” with ---a---.

Allowable Subject Matter
Claims 1-18 are allowed.
With reference to Figs.2&6, the prior art of record does not teach the claimed system for generating electrical energy by efficient movement of a specialized inductive medium, comprising, inter alia, “a load [110] consuming electric power from the overall system and then feeding the electric power back into the overall system via an anode [135A] to form a complete circuit…; an evacuated tube [130] serving as a pressure control mechanism and housing for [a] cathode [132] and is disposed on a pipe [135], the evacuated tube contains a quantity of emulsified copper, the emulsified copper serves as the specialized inductive medium…; a plurality of switches, rheostats, and diodes [160], the diodes include locations at the anode and the cathode, the switches, the rheostats, and the diodes are in electrical connection with the evacuated tube, the electromagnet, and the gear pump with a plurality of first wires [162]; a grounding wire [195] having a first end and a second end, the first end of the grounding wire is coupled to the anode....” (claim 1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BURTON S MULLINS whose telephone number is (571)272-2029.  The examiner can normally be reached on 9-5.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BURTON S MULLINS/Primary Examiner, Art Unit 2832